          Case 1:17-cr-00391-PGG Document 107 Filed 11/02/18 Page 1 of 1

                                                     USDC SDNY
                                                     DOCUMENT
UNITED STATES DISTRICT COURT                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                        DOC#:
                                                     DATE FILED: 0ctooer 1..., 2018
 UNITED STATES OF AMERICA                                             N(\)     -

              - against -
                                                                     ORDER
 VITAL Y BORK.ER,
                            Defendant.                           17 Cr. 391 (PGG)



PAUL G. GARDEPHE, U.S.D.J.:

               In·an October 19, 2018 letter, Defendant Borker requests that this Court order the

Government to return all property seized from his home and business on May 25, 2017. (See

Dkt. No. 102) In a November 1, 2018 letter, however, Borker states that the Government has

returned numerous items, although Borker has not had an opportunity to inspect those items.

(Dkt. No. 106) Borker seeks to withdraw his motion, while reserving the right to re-file it if the

inspection reveals that the Government has not returned all of his property.

               Accordingly, Barker's motion for an order directing the Government to return his

property is withdrawn without prejudice. The Clerk of the Court is directed to terminate the

motion. (Dkt. No. 102)

Dated: New York, New York
       November 2, 2018
                                              SO ORDERED.



                                              Paul G. Gardephe
                                              United States District Judge
